Citation Nr: 1738316	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left wrist strain (claimed as left wrist tendonitis).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1984 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's left wrist condition is not shown by the probative evidence to have originated during his military service or for many years after the conclusion of his service or to otherwise be related or attributable to his service.


CONCLUSION OF LAW

The Veteran's current left wrist condition was not incurred in or caused by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the reasons fully discussed below, entitlement to service connection for left wrist tendonitis is denied.

Legal Standard and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

(1) Current Disability

Appellant submitted a claim for entitlement to service connection for left wrist tendonitis.  See October 2013 VA Statement in Support of Claim.  However, he was examined in August 2014 and diagnosed instead with left wrist strain.  See August 2014 VA wrist examination.  Given that a Veteran submits a claim for his symptoms and not a diagnosis, the issue has been styled as such on the front of the decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (per curiam order)); see Comer v. Peake, 552 F.3d 1362, 1367-68 (Fed. Cir. 2009) (clarifying that VA's obligation to read filings liberally includes the question of what issues were raised).  Given the aforementioned left wrist strain diagnosis during the appeal period, the current disability requirement is met.  

(2) In-service Injury

The Veteran reports that he experienced swelling and tenderness in his left wrist during his active duty service.  See, e.g., August 2014 VA wrist examination.  This is confirmed in his service treatment records, which disclose that he was treated for left wrist pain in April 1987 and was diagnosed with septic tenosynovitis of the wrist in May 1987.  Thus, the second element of in-service injury is met.

(3) Nexus

Unfortunately, the third element of service connection - nexus - is not met, because there is no competent that establishes that the Veteran's current left wrist condition is related to his service.  

In the August 2014 VA medical etiology opinion, Dr. J.R.M. opined that the Veteran's current left wrist strain was not incurred in or caused by his service.  See August 2014 VA opinion.  Dr. J.R.M. concluded so first because the Veteran was treated with antibiotics for septic tenosynovitis during active duty and, in addition, the Veteran reported to Dr. J.R.M. that his left wrist had gotten better once he was treated with antibiotics in service.  Moreover, Dr. J.R.M. found, and the Board confirms, that no objective evidence of a chronic left wrist condition during or one year after separation from active duty is of record, as the post service treatment records are silent for left wrist complaints.

Moreover, the Veteran himself reported to Dr. J.R.M. that his left wrist pain did not reoccur until 2012, which is at least twenty-five years since the Veteran left service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012) (The report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record.); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (Where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.").  Indeed, Dr. J.R.M. concluded that the Veteran's current left wrist condition is most likely due to a recent injury, although she did not know the source of the intercurrent injury.

Given that there is no evidence the examiner was not competent or credible, and as the opinion is based on a thorough review of the file, the Board finds Dr. J.R.M.'s opinion is entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008).

There are also no private or VA medical records on file that provide contrary findings.  

The Board acknowledges that the Veteran contends that his current left wrist condition was incurred in or caused by his service (see, e.g., Form 9); however the record does not demonstrate that the Veteran has special training in or acquired any medical expertise.  While lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the Board finds the specific issue here (i.e., the etiology of left wrist tendonitis) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, the Veteran's lay statements, to the extent that they pertain to the potential etiology of his left wrist strain, are entitled to minimal probative weight.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony in general is not competent to prove that which would require specialized knowledge or training).  

As the negative VA opinion carries more probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current left wrist condition is related to his service.  As such, service connection is denied.

Conclusion

Based on the above, the Board finds that service connection for the left wrist disability is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit-of- the- doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5170(b); 38 C.F.R. § 3.102 (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left wrist strain is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


